Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/06/2022. Applicant’s argument, filed on 02/06/2022 has been entered and carefully considered. Claims 1-20 are pending.

The application is a CIP of 17/086,407 filed on 11/01/2020 (PAT 11,064,207). Claimed foreign priority to CHINA 202010276253.7 filed on 04/09/2020 and CHINA 202010504349.4 filed on 06/05/2020. The certified copy of priority has been filed on 05/27/2021.

Response to Arguments

Applicant’s arguments in the 02/06/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 9-11 argues, Double patenting rejections are traversed. While the applicant’s argument points are understood, the examiner respectfully disagrees (Regarding claim 1, “decompression on the compressed frame to obtain a decompressed frame”, it is known to the ordinary skill in the art that the compression and the decompression are reversed processes and very basic information in video compression, ‘207 patent, Claim 11, teaches “performing data decompression on the compressed frame to obtain a decompressed frame”, similar arguments apply to all other argued claims as explained during the interview regarding the compact prosecution).
Therefore, the rejection is maintained.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 13 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Conflicting Patent PAT US 11,064,207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,064,207  B2
Instant Application:-17/384,805
10. A data processing system, comprising: at least one storage medium including at least one set of instructions for data processing; and at least one processor in communication connection with the at least one storage medium, wherein during operation, the at least one processor executes the at least one set of instructions to: select an original frame from original video data, the original frame including data of a preset number of bytes; and perform data compression to the original frame to obtain a compressed frame; and transmitting the compressed frame to a transmission medium, wherein, the data compression includes performing an encoding spectrum-adjustment to an under-compression-frame, the under-compression-frame includes the original frame and any data state before the original frame becomes the compressed frame during the data compression, and the encoding spectrum-adjustment keeps all frequency components of the under-compression-frame and includes using an encoding convolution kernel to convolve the under-compression-frame, so as to smoothly reduce an amplitude of an intermediate-frequency region of the under-compression-frame in a frequency domain within a predetermined error range around a second amplitude adjustment gain.
15. The data processing method according to claim 14, wherein the obtaining of the 



As demonstrated, the claim of US patent US 11,064,207  B2 anticipate the features of the claim of instant application 17/384,805.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487